     Case 3:19-cv-00641-MMD-CLB Document 30 Filed 06/15/21 Page 1 of 1


1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6     EDWARD SLADE,                                   Case No. 3:19-cv-00641-MMD-CLB

7                                 Petitioner,                       ORDER
            v.
8
      ISIDRO BACA, et al.,
9
                              Respondents.
10

11         Petitioner has filed an unopposed motion for extension of time (third request). (ECF

12   No. 29.) The Court finds good cause exists to grant Petitioner’s motion.

13         It is therefore ordered that Petitioner’s unopposed motion for extension of time (ECF

14   No. 29) is granted. Petitioner will have up to and including July 14, 2021, to file an

15   opposition to the motion to dismiss (ECF No. 19).

16         DATED THIS 15th Day of June 2021.

17

18
                                                MIRANDA M. DU
19                                              CHIEF UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26

27
28
